Judgment modified as shown in journal entry.
It is ordered and adjudged by this court that the judgment of the said circuit court be, and the same hereby is modified so as to order the payment of the amount so adjudged to be due to the said Stewart Iron Company,. Limited, as a part of the operating expenses of said receivership prior to the payment of any claims accruing to creditors of said Coxey Steel & Silica Sand Company, and in all other respects said judgment is affirmed.
Summers, Spear, Davis, Shauck and Price, JJ., concur.